Matter of Zarinfar v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2015 NY Slip Op 03061)





Matter of Zarinfar v Board of Educ. of the City Sch. Dist. of the City of N.Y.


2015 NY Slip Op 03061


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Tom, J.P., Sweeny, Renwick, Andrias, JJ.


14754 116457/10

[*1] In re Majid Zarinfar, Petitioner-Appellant,
vBoard of Education of the City School District of the City of New York, et al., Respondents-Respondents.


Office of Richard E. Casagrande, New York (Lori M. Smith of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Lucy Billings, J.), entered October 30, 2013, which granted the petition to annul respondents' determination terminating petitioner's probationary employment, effective August 30, 2010, and reinstating him to his teaching position with retroactive compensation and related entitlements, to the limited extent of granting a further hearing, in this proceeding brought pursuant to CPLR article 78, unanimously dismissed, without costs.
A nonfinal order made in an article 78 proceeding is not appealable as of right because the final judgment that ends the proceeding will be appealable as of right and will bring up for review any nonfinal order that necessarily affects the judgment (see  CPLR 5701[b][1]; Matter of Spedicato v New York State Div. of Hous. & Community Renewal,  241 AD2d 343, 344 [1st Dept 1997]).	Here, the order, which is nonfinal, did not finally determine whether petitioner's claim that his termination from the probationary employment was for a constitutionally impermissible reason, violative of statute or in bad faith, in that the court directed a further hearing as to his discrimination claim. Since this appeal addresses that claim, it is premature.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK